PROXY INFORMATION CIRCULAR NOTICE OF ANNUAL MEETING OF SHAREHOLDERS AUGUST 11, 2010 Take notice that the Annual Meeting of Shareholders of CAE Inc. ( CAE ) will be held at the Glenn Gould Studio, CBC Building, 250 Front Street West, Toronto, Ontario on Wednesday, the 11th day of August, 2010, at 10:30 a.m. (Eastern Time) for the following purposes: 1. to receive the consolidated financial statements for the year ended March 31, 2010, together with the auditors ' report thereon; 2. to elect Directors; 3. to appoint auditors and authorize the Directors to fix their remuneration; and 4. to transact such further or other business as may properly come before the Meeting or any adjournment thereof. The specific details of all matters proposed to be put before the Meeting are set forth in the accompanying Proxy Information Circular. The Board of Directors has specified that proxies to be used at the Meeting or any adjournment thereof must be deposited in Montréal with CAE or Computershare Trust Company of Canada, as agent for CAE, no later than 10:30 a.m. (Eastern Time) on August 10, 2010. DATED at Montréal, this 15 th day of June, 2010. By Order of the Board, Hartland J. A. Paterson Vice President, Legal, General Counsel and Corporate Secretary Note: If you are unable to be present personally, kindly sign and return the form of proxy in the enclosed postage-paid envelope. CAE / PROXY INFORMATION CIRCULAR TABLE OF CONTENTS SOLICITATION OF PROXIES 3 ) APPOINTMENT AND REVOCATION OF PROXIES 3 ) VOTING OF PROXIES 3 ) ELECTRONIC ACCESS TO PROXY-RELATED MATERIALS AND ANNUAL AND QUARTERLY REPORTS 3 ) VOTING SHARES AND PRINCIPAL HOLDERS THEREOF 3 ) SHAREHOLDERS ENTITLED TO VOTE 4 ) ELECTION OF DIRECTORS 4 ) ATTENDANCE INFORMATION 9 ) COMPENSATION OF DIRECTORS 10 ) MAJORITY VOTING 11 ) APPOINTMENT OF AUDITORS 11 ) CORPORATE GOVERNANCE 12 ) REPORT OF THE AUDIT COMMITTEE 12 ) REPORT OF THE GOVERNANCE COMMITTEE 12 ) COMPENSATION DISCUSSION AND ANALYSIS 13 ) INDEBTNESS OF DIRECTORS AND EXECUTIVE OFFICERS 24 ) EXECUTIVE COMPENSATION 25 ) INTEREST OF INFORMED PERSONS IN MATERIAL TRANSACTIONS 31 ) OTHER MATTERS 31 ) SHAREHOLDER PROPOSALS 31 ) ADDITIONAL INFORMATION 31 ) APPENDIX A  STATEMENT OF CORPORATE GOVERNANCE PRACTICES 33 ) APPENDIX B  CAE INC. BOARD MANDATE 39 ) 2 CAE / PROXY INFORMATION CIRCULAR UNLESS OTHERWISE INDICATED, THE INFORMATION IN THIS PROXY INFORMATION CIRCULAR IS GIVEN AS OF JUNE 15, 2010, AND ALL DOLLAR REFERENCES ARE IN CANADIAN DOLLARS. SOLICITATION OF PROXIES This Proxy Information Circular (the  Information Circular ) is furnished in connection with the solicitation by management of CAE Inc. ( CAE ) of proxies to be used at the Annual Meeting of Shareholders of CAE (the  Meeting ) to be held at the time and place and for the purposes set forth in the accompanying notice of the Meeting. The solicitation will be primarily made by mail but proxies may also be solicited personally by the officers and Directors of CAE at nominal cost. The cost of solicitation will be borne by CAE. APPOINTMENT AND REVOCATION OF PROXIES The persons named in the enclosed form of proxy are Directors of CAE. Shareholders desiring to appoint some other person as their representative at the Meeting may do so either by inserting such other person
